398 So. 2d 332 (1981)
Ex parte Thomas Randall WATSON.
(In re Thomas Randall Watson v. State of Alabama).
80-171.
Supreme Court of Alabama.
February 20, 1981.
Sterling G. Culpepper, Jr. of Smith, Bowman, Thagard, Crook & Culpepper, Montgomery, Paul M. Harden of Harden & Melson, Monroeville, for petitioners.
Charles A. Graddick, Atty. Gen., for respondents.
SHORES, Justice.
The Petitioner has not employed either ARAP 10(f) or 39(k) to present the issue he asserts. Therefore, the merits of his contention are not before us, and we are, therefore, compelled to deny his petition, 398 So. 2d 320.
WRIT DENIED.
TORBERT, C. J., and MADDOX, JONES, and BEATTY, JJ., concur.